Title: To Benjamin Franklin from Arthur Lee, 21 February 1779
From: Lee, Arthur
To: Franklin, Benjamin


Sir
Chaillot. Feb. 21st. 1779—
Yr. Grandson delivered to me between 12 and 1 O’Clock on the 19th. your letter dated the 18th., in which you desire I will send by the Bearer all the papers I have belonging to this department.
I have no papers belonging to the department of Minister Plenipotentiary at the Court of Versailles. But if you mean Sir, the papers relating to the transactions of our late joint Commission, I am yet to learn; and cannot conceive on what reason or authority any one of those, who were formerly in that Commission can claim or demand possession of all the papers, evidencing their joint transactions, in which if they shoud appear to have been equally concernd, they are equally responsible.

Of these papers Mr. Deane, by his own account, has taken & securd such as he chose. The rest, a very few excepted, you have. Many of those I have never even seen, but have been favord with Copies. Of the few originals in my possession there are I know duplicates of the most part at Passy, because it was for that reason only that I took them. The rest are necessary evidence to answer Mr. Deane’s accusations, which you know to be the most base & false, that ever the Malice and wickedness of man invented.
If it were agreed, that all the papers belonging to our late Commission, shoud be brought together, numbred, docketted, and deposited where the late Commissioners, and they only, might have access to them; I woud very readily contribute the few I have. But on no other terms can I part with them; and I must therefore desire you to command me in some other Service.
Still however I am in the judgment of Congress; and if upon our mutual representations, shoud you think it worth troubling them with it, they shoud be of a different opinion; I shall abide by their decision, and obey their orders.
I hope your gout is better; and have the honor to be with great respect Sir your Mo. obt. Humble Servt.
Arthur Lee
 
Endorsed: Mr. Lee
